NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          MAY 26 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

MAURICIO LOPEZ-CRUZ,                             No. 12-73421

               Petitioner,                       Agency No. A087-596-081

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Mauricio Lopez-Cruz, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008), and we deny the petition for review.

      Lopez-Cruz does not challenge the agency’s determination that his untimely

asylum application was not excused by changed or extraordinary circumstances.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (issues not

supported by argument are deemed abandoned). In light of this dispositive

determination, we do not reach Lopez-Cruz’s contentions regarding the merits of

his asylum claim, and deny the petition as to Lopez-Cruz’s asylum claim.

      We lack jurisdiction to consider Lopez-Cruz’s contention that he established

past persecution in part based on harm to his family members. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (this court lacks jurisdiction to review

claims not raised to the agency). Substantial evidence supports the agency’s

determination that Lopez-Cruz failed to establish he suffered harm rising to the

level of persecution. See Wakkary v. Holder, 558 F.3d 1049, 1059-60 (9th Cir.

2009) (record did not compel conclusion that discriminatory mistreatment of

petitioner amounted to persecution). Substantial evidence also supports the BIA’s

determination that Lopez-Cruz failed to establish that it is more likely than not he

will be persecuted if returned to Mexico. See Singh v. INS, 134 F.3d 962, 967 (9th

                                          2                                    12-73421
Cir. 1998) (petitioner must show risk more specific than a “generalized or random

possibility of persecution”); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (petitioner’s “desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground”). In light of our conclusion regarding the BIA’s findings, we reject

Lopez-Cruz’s request for remand. Thus, we deny the petition as to Lopez-Cruz’s

withholding of removal claim.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Lopez-Cruz failed to demonstrate it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                         3                                     12-73421